DETAILED ACTION
This action is responsive to the Amendment filed on 04/20/2022. Claim 1 had been previously canceled. Claims 2, 7, and 9 have been amended. Claim 2 remains the sole independent claim. Claims 2-13 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 2 recites a “system” which the specification states “may be operated in an entirely software embodiment […] or in a combination thereof” (paragraph 26).  This allows the claim to encompass software per se, which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the Instant Specification’s Admissions of Prior Art1 (hereinafter referred to as “the Specification”).

As to independent claim 2, the Specification shows a system [figs. 1-3] comprising:
a computing device [fig. 1], wherein the computing device is configured to receive a first user command to place a cursor on a first location of a dynamic price axis displayed on a trading screen of the computing device, the dynamic price axis being displayed according to market data received via the computing device from an electronic exchange, the first location having a price; wherein the computing device is configured to, in response to receiving the first user command, set a trade order with the price of the first location of the dynamic price axis; and wherein the computing device is configured to, subsequent to setting the trade order with the price: receive a market update from the electronic exchange, update the dynamic price axis displayed on the trading screen in response to receiving the market update, where the update includes changing the dynamic price axis to reposition the price to a second location of the dynamic price axis according to the market update; and wherein the computing device is configured to, subsequent to updating the dynamic price axis and prior to receiving another user command to cause the cursor to move to another location relative to the second location of the dynamic price axis: maintain the price for the trade order, and receive a second user command to submit the trade order with the price to the electronic exchange [“[…] a pointer or on-screen cursor in the form of an arrow, or some other identifier, is displayed on the screen and may be used to highlight information, set order parameters, send orders, cancel orders, and so on. The movement of the on-screen cursor is controlled by the relative movement of the pointing device by the user.
A pointer or on-screen cursor are important to traders interested in making fast and accurate trades. For most traders, market data 104 is updated on their screens 102 quickly to reflect fast changes in the market, and therefore, values on the screen 102 move or change at a rapid pace. More often than not, it is up to the trader to quickly and accurately move the on-screen cursor to a desired location to set order parameters or input a buy order or a sell order, for instance. To illustrate this further, FIGS. 2 and 3 show a type of graphical user interface that may be used to trade a particular tradeable object.
FIG. 2 shows a window 200 that would ordinarily be displayed on computer screen 102 to display the market's order book information to the trader. In particular, window 200 shows aggregate buy and sell orders that are currently in the market and such orders correspond to a price along the price column (“Prc”). For instance, the best bid is for a quantity of “20” at a price of “140” and the best ask is for a quantity of “75” at a price of “141.” Other bid and ask quantities are also shown for sake of illustration. Furthermore, included in window 200 is an on-screen cursor in the form of an arrow 202, of course, the on-screen cursor may take any form. Arrow 202 is controlled by the relative movement of a pointer device by the user. For sake of illustration, assume that arrow is placed over the third cell from the top of the price column which for now shows the price of “143.” Using a typical trading application and the trading screen shown in FIG. 2, once the user depresses a button with the cursor hovering over “143” a sell order would be loaded with a preset quantity and would then be waiting for a final command to be sent to the exchange at a price of “143.” In other types of trading applications, the sell order could also be sent to the exchange upon the very same button depression.
FIG. 3 shows the same window 200 as in FIG. 2, only the market conditions have quickly changed such that the inside market has moved up in price. Consequently, the prices have automatically moved to maintain the current inside market prices (e.g., the best ask at “144” and the best bid at “142”) in the center of the window 200. […]” (¶¶ 11-14)
For further context, see also the transition between fig. 2 and fig. 3 (contextualized in the “BACKGROUND”/prior art discussion section in ¶¶ 03-15), and also how the selected first price may be “maintained” (particular emphasis is drawn to the breadth/vagueness in scope of this term) subsequent to the dynamic price axis update triggered by the first user command until a second/“final command to be sent to the exchange at a price of “143.” (¶ 13) is received.].

As to dependent claim 3, the Specification further shows:
where the first location is different from the second location [“FIG. 3 shows the same window 200 as in FIG. 2, only the market conditions have quickly changed such that the inside market has moved up in price. Consequently, the prices have automatically moved to maintain the current inside market prices (e.g., the best ask at “144” and the best bid at “142”) in the center of the window 200. […]” (¶ 14)].

As to dependent claim 4, the Specification further shows:
wherein the computing device is configured to submit the trade order at the price [“[…] Using a typical trading application and the trading screen shown in FIG. 2, once the user depresses a button with the cursor hovering over “143” a sell order would be loaded with a preset quantity and would then be waiting for a final command to be sent to the exchange at a price of “143.” In other types of trading applications, the sell order could also be sent to the exchange upon the very same button depression.” (¶ 13)].

As to dependent claim 5, the Specification further shows:
where the dynamic price axis further comprises a plurality of locations [See, e.g. in figs. 2-3 how the dynamic price axis comprises a plurality of locations.].

As to dependent claim 6, the Specification further shows:
where each location of the plurality of locations is configured to receive a user command to send trade orders to the electronic exchange [“FIG. 2 shows a window 200 that would ordinarily be displayed on computer screen 102 to display the market's order book information to the trader. In particular, window 200 shows aggregate buy and sell orders that are currently in the market and such orders correspond to a price along the price column (“Prc”). For instance, the best bid is for a quantity of “20” at a price of “140” and the best ask is for a quantity of “75” at a price of “141.” Other bid and ask quantities are also shown for sake of illustration. Furthermore, included in window 200 is an on-screen cursor in the form of an arrow 202, of course, the on-screen cursor may take any form. Arrow 202 is controlled by the relative movement of a pointer device by the user. For sake of illustration, assume that arrow is placed over the third cell from the top of the price column which for now shows the price of “143.” Using a typical trading application and the trading screen shown in FIG. 2, once the user depresses a button with the cursor hovering over “143” a sell order would be loaded with a preset quantity and would then be waiting for a final command to be sent to the exchange at a price of “143.” In other types of trading applications, the sell order could also be sent to the exchange upon the very same button depression.” (¶ 13)].

As to dependent claim 7, the Specification further shows:
where the second user command comprises any one of a single-click of a mouse button and a double-click of the mouse button [“[…] the trader may input various commands or signals into the user terminal 100, for example, by using one or more conventional means for inputting information such as typing into a keyboard, inputting commands through a mouse, through a touch-screen, or inputting commands or signals through some other input device generally indicated by 110.” (¶ 08) 
See also “the use of pointing devices to perform multiple actions such as sending an order to market with only one or two clicks of the pointing device.” (¶ 11)].

As to dependent claim 8, the Specification further shows:
wherein the computing device is configured to display price levels for an inside market at designated locations of the dynamic price axis [“[…] market data 104 contains information that characterizes the market's order book and most often includes the inside market, which represents the lowest sell price (also referred to as the best or lowest ask price) and the highest buy price (also referred to as the best or highest bid price). […]” (¶ 07)
“FIG. 3 shows the same window 200 as in FIG. 2, only the market conditions have quickly changed such that the inside market has moved up in price. Consequently, the prices have automatically moved to maintain the current inside market prices (e.g., the best ask at “144” and the best bid at “142”) in the center of the window 200. […]” (¶ 14)].

As to dependent claim 9, the Specification further shows:
wherein the computing device is configured to display along the dynamic price axis any of a last trade price for a tradeable object, a best bid price for the tradeable object, a best ask price for the tradeable object, and combinations thereof [“By way of illustration, market data 104 contains information that characterizes the market's order book and most often includes the inside market, which represents the lowest sell price (also referred to as the best or lowest ask price) and the highest buy price (also referred to as the best or highest bid price). In some electronic markets, market data 104 might also include market depth, which generally refers to quantities available in the market at certain buy price levels and quantities available in the market at certain sell price levels. In addition to providing the market's order book information such as price and quantity information, electronic exchanges can offer other types of market information such as the open price, settlement price, net change, volume, last traded price, the last traded quantity, and order fill information.” (¶ 07)
“FIG. 2 shows a window 200 that would ordinarily be displayed on computer screen 102 to display the market's order book information to the trader. In particular, window 200 shows aggregate buy and sell orders that are currently in the market and such orders correspond to a price along the price column (“Prc”). For instance, the best bid is for a quantity of “20” at a price of “140” and the best ask is for a quantity of “75” at a price of “141.” Other bid and ask quantities are also shown for sake of illustration. […]” (¶ 13)].

As to dependent claim 10, the Specification further shows:
where the update to the trading screen further comprises repositioning the dynamic price axis in response to receiving a repositioning command [“FIG. 2 shows a window 200 that would ordinarily be displayed on computer screen 102 to display the market's order book information to the trader. In particular, window 200 shows aggregate buy and sell orders that are currently in the market and such orders correspond to a price along the price column (“Prc”). For instance, the best bid is for a quantity of “20” at a price of “140” and the best ask is for a quantity of “75” at a price of “141.” Other bid and ask quantities are also shown for sake of illustration. Furthermore, included in window 200 is an on-screen cursor in the form of an arrow 202, of course, the on-screen cursor may take any form. Arrow 202 is controlled by the relative movement of a pointer device by the user. For sake of illustration, assume that arrow is placed over the third cell from the top of the price column which for now shows the price of “143.” Using a typical trading application and the trading screen shown in FIG. 2, once the user depresses a button with the cursor hovering over “143” a sell order would be loaded with a preset quantity and would then be waiting for a final command to be sent to the exchange at a price of “143.” In other types of trading applications, the sell order could also be sent to the exchange upon the very same button depression.
FIG. 3 shows the same window 200 as in FIG. 2, only the market conditions have quickly changed such that the inside market has moved up in price. Consequently, the prices have automatically moved to maintain the current inside market prices (e.g., the best ask at “144” and the best bid at “142”) in the center of the window 200. […] the screen has just been updated to reflect the change in market conditions […]” (¶¶ 13-14)].

As to dependent claim 11, the Specification further shows:
wherein the computing device is configured to receive a third user command to move the cursor to a new location having a new price; and wherein the computing device is configured to, in response to the third user command, change the price of the trade order to the new price [“As market data 104 is received at user terminal 100, the information may be displayed to the trader on a computer screen 102. Upon viewing the market information or a portion thereof, a trader may wish to take actions such as send orders to a market, cancel orders in the market, change orders in the market, query an exchange, and so on. To do so, the trader may input various commands or signals into the user terminal 100, for example, by using one or more conventional means for inputting information such as typing into a keyboard, inputting commands through a mouse, through a touch-screen, or inputting commands or signals through some other input device generally indicated by 110.
Upon receiving one or more commands or signals from the trader at 110, user terminal 100 may generate messages that reflect the actions taken generally shown as 106. In addition to or in place of manual entry, a trader might use automated trading software that automatically or semi-automatically generates transaction information. Of course, there are many different types of messages and/or order types that can be submitted to an electronic exchange, all of which may be considered various types of transaction information. Once generated, action messages 106 are sent from user terminal 100 to the appropriate electronic market.
It is worth noting that multiple elements of an order must usually be entered prior to an order being sent to market. Such elements or order parameters include, among other things, the desired price, the quantity and whether a buy or a sell order is desired. The more time a trader takes entering an order, the more likely the price on which he wanted to bid or offer will change or not be available in the market. The market is fluid as many traders are sending orders to the market simultaneously. It fact, successful markets strive to have such a high volume of trading that any trader who wishes to enter a market order will find a match and have the order filled quickly, if not immediately. In such liquid markets, the prices may fluctuate rapidly. On a trading screen, this results in rapid changes in the price and quantity fields within the display.” (¶¶ 08-10)].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Instant Specification’s Admissions of Prior Art2 (hereinafter referred to as “the Specification”) in view of Gilbert et al. (US Patent Application Pub. No. 2003/0154152, hereinafter “Gilbert”).

As to dependent claim 12, the Specification further shows the operability for at the very least manually “maintaining the price for the trade order [by a user manually] moving the cursor to the second location of the dynamic price axis” (Specification: figs. 2-3, ¶¶ 03-15). Even though it is respectfully submitted that this operability would arguably reasonably read on the broadly-stated aspects of claim 12 as currently drafted, in the interests of compact prosecution, a considerable extrapolation of Applicant’s narrower apparent intents has been made, and as such it is potentially conceded that the Specification does not appear to explicitly concede whether the prior art already taught “where maintaining the price for the trade order comprises (automatically) moving the cursor to the second location” as apparently intended. In an analogous art, Gilbert shows:
where maintaining the price for the trade order comprises moving the cursor to the second location [“[…] a trader may enter the command using a command-line interface, click on a component of a bid or offer in a market cell, enter the command using a graphical interface, or may click on a piece of data in a data window. After initiating a command from a command-line interface, a market cell, or a data window, the present invention may verify the entry by presenting a graphical interface. This interface may be the same graphical interface that may be used to enter a trading command. In addition to displaying the graphical interface, a mouse pointer may be redirected to a portion of the graphical interface to speed up entry of the trading command. After initiating the command, but before completing the command, a trader may then alter the parameters of the command either to complete entry of the parameters or to correct one or more incorrect entries.” (Gilbert: ¶ 06)]
One of ordinary skill in the art, having the teachings of the Specification and Gilbert before them before the time of the claimed invention, would have been motivated to adopt Gilbert’s cursor redirection/”maintenance” techniques into the state of the prior art as admitted by the instant Specification. The rationale for doing so would have been that a motivation had already been explicitly conceded “to facilitate trading in an efficient, versatile, and functionally rich way” (Specification: ¶ 03), and how it was already known that “[i]n addition to or in place of manual entry, a trader might use automated trading software that automatically or semi-automatically generates transaction information” (Specification: ¶ 09). Moreover, Gilbert also confirms how there was an existing need “to enter trade commands in a quick, efficient, and accurate manner” (Gilbert: ¶ 02), while also providing a solution for these needs whose incorporation would have had a high likelihood of expected success since Gilbert’s cursor maintenance/repositioning techniques “may be implemented with any type of trading system for the trading of any type of item” (Gilbert: ¶ 08). Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention to combine the teachings of the Specification and Gilbert (hereinafter, the “Specification-Gilbert” combination) in order to obtain the invention as recited in claim 12.

As to dependent claim 13, the Specification-Gilbert further shows:
where the second user command is received subsequent to the cursor being moved to the second location [“[…] Using a typical trading application and the trading screen shown in FIG. 2, once the user depresses a button with the cursor hovering over “143” a sell order would be loaded with a preset quantity and would then be waiting for a final command to be sent to the exchange at a price of “143.” In other types of trading applications, the sell order could also be sent to the exchange upon the very same button depression.” (Specification: ¶ 13)
“[…] a trader may enter the command using a command-line interface, click on a component of a bid or offer in a market cell, enter the command using a graphical interface, or may click on a piece of data in a data window. After initiating a command from a command-line interface, a market cell, or a data window, the present invention may verify the entry by presenting a graphical interface. This interface may be the same graphical interface that may be used to enter a trading command. In addition to displaying the graphical interface, a mouse pointer may be redirected to a portion of the graphical interface to speed up entry of the trading command. After initiating the command, but before completing the command, a trader may then alter the parameters of the command either to complete entry of the parameters or to correct one or more incorrect entries.” (Gilbert: ¶ 06)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“    The Applicant now turns to the rejection of claims 2-13 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the pending claims are directed to non-statutory subject matter. As an initial matter, the claim recite a computer device, a machine, that precludes any interpretation of software per se. Moreover, the Applicant notes that it is improper to read descriptive text provided in the Specification into the claims. Accordingly, the relied upon interpretation is improper
The Applicant respectfully submits that a similar rejection was addressed and overcome in the parent application, U.S. Patent Application Serial No. 16/274,945 (now U.S. Patent No. 10,942,638). Further, the Applicant respectfully submits that the 2019 Revised Patent Subject Matter Eligibility Guidance ("the 2019 Guidance") expressly states that "any claim considered patent eligible under prior guidance should be considered patent eligible under this guidance." The Applicant respectfully submits that the pending claims recite similar subject matter to those in the parent case. Consequently, the Applicant respectfully submits that the pending claims recite eligible subject matter for at least the same reasons.”

The Office respectfully disagrees and maintains that despite the use of the “computing device” terminology and decisions that may have been held in previous cases, the fact remains that the claims of the instant application would still be reasonably interpreted as amounting to software per se. The Office suggests adding a recitation of a “processor.” 

“[…] when the position of the price axis is dynamically updated, the position of the cursor is maintained relative to the price displayed in the price axis ensuring the user maintains the desired price when submitting the trade order. The Applicant respectfully submits that this functionality is exactly opposite to what is disclosed and taught in connection with FIGS. 1-3. […]
In other words, FIGS. 1-3 and the corresponding Specification disclose that the cursor is maintained at a fixed position in the trading interface which is independent of the price displayed in a price axis. By way of contrast, the claims recite maintaining the price for the trade order, and not necessarily the position within the window, by displaying the cursor to a location that corresponds to the price for the trade order even if that location has changed because of the market update. 
Thus, the relied upon prior art actually teaches away from the claimed system and functionality. [...]”


The Office respectfully disagrees. First, in response to Applicant’s arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (“the position of the cursor is maintained relative to the price displayed in the price axis ensuring the user maintains the desired price when submitting the trade order”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993). In other words, the claims at no point refer to what happens to the cursor itself after the dynamic price axis is updated. Instead, the claims merely recite to “maintain the price for the trade order.” This language is considerably broader in scope than Applicant’s alleged functionality with respect to the cursor behavior, and covers a wide array/spectrum of mappable possibilities so long as at least the “price” is maintained. 
Furthermore, it is also noted that Applicant’s amendments were also only drawn to an event/functionality that arguably only further describes an intended/ideal result, but does not actually occur within the metes and bounds of the claim as currently recited. In other words, the “another command” limitation as currently recited only describes a possible future command, but the claim itself does not cover/detect the execution of said “another command,” making Applicant’s further narrowing of this intended result arguably moot with respect to the limitations that actually hold patentable weight for purposes of prior art analysis. Moreover, as stated above, the claims only/broadly recite the operability to “maintain the price for the trade order” (regardless of the cursor), and as such, the Office respectfully maintains that the cited Admitted Prior Art portions in the specification still very reasonably recite to “maintain the price for the trade order” before any other additional/potential/intended result cursor movement is detected “relative to the second location of the dynamic axis” (e.g. the price for the trade order may be maintained while/before the user may choose to continue moving the cursor at will to another location relative to the second location of the dynamic axis).   
Moreover, in response to Applicant’s “teaching away” allegation, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Also, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). In other words, Applicant’s stated opinions are not only unpersuasive not only due to their lack of accompanying objectively-stated evidence, but also because they do not appear to account for the significant breadth in scope of the persisting claims, and the actual metes and bounds of what is (and in this case, is not, as explained above) in actuality claimed.

“Gilbert simply discloses aystems [sic] and methods for instantly quoting a two-sided market utilizing various trading interfaces to initiate two-sided market orders based on a value submitted and a pre-set spread amount as configured by the trader. See Gilbert at Abstract. Gilbert is silent regarding maintaining the price for the trade order, and not necessarily the position within the window, by displaying the cursor to a location that corresponds to the price for the trade order even if that location has changed because of the market update as recited by the pending claims.”

The Office respectfully disagrees. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). In other words, Applicant attacks Gilbert for allegedly not teaching the aspects of independent claim 2 by itself. Not only is this an improper attack against the references individually (since the Office never alleged that that was the case), but also it fails to account for the possibility of a Specification-Gilbert combination also reasonably reading on claim 2 in much the same way that it read upon claims 12 and 13. 
 
Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2129: “Admissions as Prior Art.”
        2 See MPEP § 2129: “Admissions as Prior Art.”